Citation Nr: 0502588	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to restoration of the 20 percent rating for 
medial collateral ligament strain of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The December 2002 rating decision, inter alia, 
denied an increased rating for degenerative arthritis of the 
right knee and proposed reduction of the assigned rating for 
medial collateral ligament strain of the right knee.  The 
February 2003 rating decision reduced the rating from 20 
percent to 0 percent for medial collateral ligament strain of 
the right knee.


REMAND

In this matter, the veteran essentially maintains that 
symptomatology associated with his service-connected 
degenerative arthritis of the right knee is more disabling 
than currently assessed and, as such, warrants a higher 
rating.  Additionally, he contends that the reduction of the 
assigned rating for medial collateral ligament strain of the 
right knee was improper.   In this regard, the veteran 
asserts that the medical evidence relied upon in support of 
the reduction was not full and complete and did not 
adequately document clinical findings indicative of the 
extent of impairment associated with the right knee 
disability.

Following a preliminary review of the record, the Board finds 
that additional development is necessary prior to 
adjudication of the merits of the issues on appeal.

Concerning the veteran's claim for restoration of a 20 
percent rating for his right knee disability, if there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. 
§ 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In 
other words, the reduction in the veteran's disability rating 
would have to have been supported by a preponderance of the 
evidence.  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420- 421.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The record discloses the veteran underwent VA examination in 
November 2002.  The Board finds that an additional 
examination is needed, however, to evaluate the veteran's 
service-connected disabilities involving degenerative 
arthritis and medial collateral ligament strain of the right 
knee.  The examiner must include findings with respect to 
range of motion of each knee, including functional loss due 
to pain, weakened movement, excess fatigability, 
incoordination, pain on movement, and limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  Additionally, the Board is 
also unable to discern from the examination report whether 
the examiner reviewed the claims file in conjunction with 
this examination.

The veteran provided testimonial evidence in further support 
of his claims in April 2004.  He described myriad symptoms 
associated with the right knee to include pain that increases 
with use, limitation of motion, episodes of locking, episodes 
of popping accompanied by a grinding sensation, tenderness 
and swelling.  At that time, he also indicated there are 
outstanding private medical records, to include a more recent 
examination report, which are relevant to the evaluation of 
the right knee disability.  Therefore, the RO should arrange 
to obtain these records on remand.  See Chaffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594-95 (1991) (holding that VA's duty to assist 
includes securing medical records to which a reference has 
been made). 

At the time of the April 2004 hearing, he submitted 
additional evidence for consideration in this matter.  
Thereafter, medical evidence was also forwarded to the Board 
for review.  The veteran declined to waive RO consideration 
of this evidence however.  Accordingly, this evidence must be 
reviewed and considered by the RO in the first instance.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran 
identify all sources of medical treatment 
which pertain to his disabilities involving 
his right knee, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA medical source he identifies.  
Copies of the medical records from all 
sources he identifies, which are not 
currently of record, should then be requested 
and associated with the claims file.  The 
Board is particularly interested in any 
treatment records from 
Dr. Michael E. Brunet and other health care 
professionals at Tulane University Hospital 
and Clinic.

2.  The veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of disability from his 
service-connected degenerative arthritis and 
medial collateral ligament strain of the 
right knee.  The examination should include 
x-ray studies and a complete test of the 
range of motion of the veteran's knee, 
documented in degrees.  The examiner should 
also answer the following questions: 
(a) whether the effected extremity exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); (b) whether pain significantly 
limits functional ability during flare-ups or 
when the affected joint is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if any, 
the veteran experiences recurrent subluxation 
or lateral instability of either knee.  A 
complete rationale for all opinions and 
conclusions expressed should be provided.

3.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond.

The purpose of this remand is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




